The facts sufficiently appear in the opinion of the Court.
This is an action to recover the penalty given by section 2632 of the Revisal for delay in shipping lumber.  The case is not governed by the principle of Marble Co. v. R. R., ante, 53, as argued by the defendant's counsel, for it does not appear that any part of the transportation was beyond the limits of the State.  The lumber was shipped from Lattimore, or Washburn's Siding, to Gastonia, all being in this State.  The agreement between the plaintiff, as consignor, and Henry 
Bradley, the consignees at Gastonia, was that the latter should not be required to pay for the lumber until it arrived at Gastonia.  The plaintiff was, therefore, the party aggrieved, within the meaning of section 2632, and can maintain this action for the penalty.  Summers p. (70)  R. R., 138 N.C. 295.  The very question is considered and decided in Cardwell v. R. R., 146 N.C. 218.
The constitutionality of section 2632, and similar provisions of law imposing penalties for a breach of duty in transporting goods by common carriers, is too firmly established to be now questioned.  Branch v. R. R.,77 N.C. 348; Walker v. R. R., 137 N.C. 163; Stone  v. R. R., 144 N.C. 220;Morris v. Express Co., 146 N.C. 167; Cardwell v. R. R., supra.  So that the plaintiff might have a good cause of action for the penalty, nothing else appearing, if there was a failure in this case to transport the lumber within a reasonable time, and we would affirm the judgment but for the fact of error in the charge of the court.  The issue submitted and the answer thereto were as follows:  "What amount, if any, is the plaintiff entitled to recover of the defendant on account of the failure to promptly ship the car-load of lumber?" Answer: "Seventy dollars."  The form of that issue is objectionable, as it presupposes that there had been a failure to perform its duty by the defendant as carrier', and merely required the jury to ascertain the amount of the penalty incurred for the default.  Denmarkv. R. R., 107 N.C. 185.  We *Page 53 
suggested in Hamrick v. R. R., 146 N.C. 185, that two issues be submitted in cases of this kind: "(1) Was the freight transported and delivered within a reasonable time?  (2) In what sum is the defendant indebted to the plaintiff?"  "In this way," said Justice Connor for the Court, "the attention of the parties and the jury is drawn to the real questions in issue."  But, waiving the defect in the issue, we think the charge of the court was erroneous. The jury were instructed that if they believed the evidence they should answer the issue "Yes," as a matter of law. This was all of the charge, and it was duly excepted to by the defendant. The charge and the issue do not correspond, and the response directed to be made would not be an appropriate one, in any view, to the issue as now framed.  It only called for an assessment of the amount, and not for a simple affirmative or negative answer. But it was error    (71) to direct a finding for the plaintiff "if the jury believed the evidence." It was for the jury to ascertain, first, if there had been an unreasonable delay, measured by the ordinary time required to make the transportation; and, -second, how such delay there had been, after making due allowance to the defendant, as provided by the statute, and in this way the amount due the plaintiff would be determined.  The judge cannot decide, as matter of law, what amount is due, even if the jury should believe the evidence, for the latter' must go further and decide the time of the delay before the amount of the penalty imposed can be ascertained.Hamrick v. R. R., supra.  In Jenkins v. R. R., 146 N.C. 178, this Court, discussing the question involved in the case, said, by JusticeConnor, that reasonable time for the transportation in any given case is to be determined by the ordinary time consumed as the standard, after making the proper deduction for "lay days," or those which the statute provides shall be omitted from the count.  The Court further' said that under the statute, as interpreted in Stone v. R. R., 144 N.C. 220, "A failure to transport within the ordinary time is prima facie unreasonable. Thus construed, the jury find, first, whether the transportation was within the `ordinary time.'  This being found, the question crises, What time should be allowed defendants as `ordinary time' for transporting? For all in excess of this time it is liable for the statutory penalty, less two days at the `initial point' and forty-eight hours at one intermediate point for each 100 miles of distance, etc., which shall not be charged against the carrier as unreasonable.  The two days at the initial point and forty-eight hours at each intermediate point are not the standard by which `reasonable time' is measured, but are not to be charged `as unreasonable,' or, as we said in Stone's case, to this extent the (72) standard of the common-law duty is lowered." The court erred in not allowing the jury to decide whether there had been any delay, and, if any, how much, under the rule we have stated, the plaintiff is entitled to receive for it. *Page 54 
If it appears at the next trial that any part of the transportation was outside the borders of the State, although the initial and terminal points of shipment may be in this State, the case will be controlled by Marble Co.v. R. R., ante, 53, and Ice Co. P. R. R., ante, 61, as such a transportation, under the rule laid down in the latter case, which followsHanley v. R. R., 187 U.S. 617, is interstate traffic, and will not, therefore, be within the provision of section 2632 of the Revisal as construed by us in Marble Co. v. R. R., ante, 53.
We again call attention to the form of the charge, as given in this case, in connection with the recent decision of this Court in S. v. R. R.,145 N.C. 495.  For the error in the charge of the court a new trial is awarded.
New trial.